Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest:
A method for protecting confidential information in an audio file, the method comprising: initiating recording of an audio stream, the audio stream a part of a communication between two or more participants; receiving, before the audio stream is converted, a first indication that the audio stream should start being altered; generating, in response to the first indication, a first copy of the audio stream; receiving a second indication that the audio stream should stop being altered; altering, based on the second indication, a portion of the first copy of the recorded audio stream between the first indication and the second indication; and storing, after the communication has ended, an original copy of the record audio stream and the altered first copy of the recorded audio stream, wherein the original copy of the recorded audio stream is unaltered (Independent claim 1; claims 2-10 depend from claim 1).
A system for protecting confidential information in an audio file, the system comprising: a memory; and a processor, the processor communicatively coupled to the memory, the processor configured to: initiate recording of an audio stream, the audio stream a part of a communication between two or more participants; receive a first indication that the audio stream should start being altered; generate, in response to the first indication, a first copy of the audio stream; receive a second indication that the audio stream should stop being altered; alter, based on the second indication, a portion of the first copy of the recorded audio stream between the first indication and the second indication; and store, after the communication has ended, an original copy of the record audio stream and the altered first copy of the recorded audio stream, wherein the original copy of the recorded audio stream is unaltered (Independent claim 11; claims 12-15 depend from claim 11).
A computer program product for protecting confidential information in an audio file, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions configure to: initiate recording of an audio stream, the audio stream a part of a communication between two or more participants; receive a first indication that the audio stream should start being altered; generate, in response to the first indication, a first copy of the audio stream; receive a second indication that the audio stream should stop being altered; alter, based on the second indication, a portion of the first copy of the recorded audio stream between the first indication and the second indication; and store, after the communication has ended, an original copy of the record audio stream and the altered first copy of the recorded audio stream, wherein the original copy of the recorded audio stream is unaltered (Independent claim 16; claims 17-20 depend from claim 16).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 9, 2021